Chapman, C. J.
This is a bill in equity in which the plaintiffs allege that they are physicians and surgeons and have been duly elected members of the Massachusetts Medical Society and are entitled to all the rights and privileges of members; that they have been summoned to appear before a committee of said society to answer to a charge that they “ have violated and continue to violate the by-laws of the Massachusetts Medical Society by conduct unbecoming and unworthy an honorable physician and member of the society, to wit, by practising or professing to practise according to a certain exclusive theory or dogma, or certain *192exclusive theories or dogmas, and by belonging to a society whose purpose is at variance with the principles of, and tends to disorganize the Massachusetts Medical Society.”
The bill then sets forth certain alleged irregularities and defects in the proceedings against them, and alleges that the defendants now threaten to expel them from the society, and thus deprive them of them rights and privileges as members, and cause other injury to them. They allege that these proceedings are illegal and void, and that the defendants have no right to act in the premises.
The case comes before us on a demurrer' to the bill, contained in the defendants’ answer. Several causes of demurrer are alleged ; but that which requires to be first considered is that the complainants do not by their bill make out any case which entitles them to any relief in a court of equity. In determining this question, it is necessary to consider the limits of our own equitable jurisdiction in a case like this.
The Massachusetts Medical Society was incorporated November 1, 1781. The preamble to the act of incorporation recites as follows : “ As health is essentially necessary to the happiness of society, and as its preservation or recovery is closely connected with the knowledge of the animal economy and of the properties and effects of medicines; and as the benefits of medical institutions, formed on liberal principles, and encouraged by the patronage of the law, are universally acknowledged,” therefore the persons named and their successors, and such other persons as shall be elected in the manner therein mentioned, are incorporated, &c. The second section authorizes the election of officers.
Section 5 enacts “ that the fellows of said society may, from time to time, elect such persons to be fellows thereof as they shall judge proper; and they, the fellows of said society, shall have power to suspend, expel or disfranchise any fellows of said society.”
Section 6 authorizes the fellows to enact such rules and by-laws for the better government of the society as are not repugnant to the laws of the Commonwealth, with limited penalties. It recites that “whereas it is clearly of importance that a just dis*193crimination should be made between such as are duly educated and properly qualified for the duties of their profession, and those who may ignorantly and wickedly administer medicine, whereby the health and lives of many valuable individuals are endangered or perhaps lost to the community,” therefore officers of the society are to be appointed to examine candidates for admission to the practice of physic or surgery, and are obliged to make such examination under a penalty for refusal.
The fifth section, which gives the corporation power to suspend, expel or disfranchise any fellows of the society, confers upon them a special and limited judicial power; and so far as the defendants have attempted to try the plaintiffs for the offence alleged against them, with a view to expel them, if found guilty, their action must be regarded as judicial in its character. The common law regards such tribunals as courts of a special and limited jurisdiction. Com. Dig. Courts. There are many tribunals of this character in England; and many have existed from time to time, and some still exist, in this Commonwealth. That the Massachusetts Medical Society has such judicial power is not only apparent from the fifth section of the charter, quoted above, but was so held in- Barrows v. Massachusetts Medical Society, 12 Cush. 402.
The offence with which the plaintiffs are charged is against their duty as corporators; and for such an offence they can only be tried by the corporation. Rex v. Richardson, 1 Burr. 517, 539. In Murdock, appellant, 7 Pick. 303, and Murdock v. Phillips Academy, 12 Pick. 244, the trial was first had by trustees, then by the visitors by appeal, and again by appeal to this court. But this course of proceeding was regulated by special statute.
Courts of chancery have jurisdiction in a great variety of cases to enjoin parties from proceeding in courts of law. Their jurisdiction extends as well to proceedings in the highest as the lowest and most limited tribunals. In England, the courts of chancery grant injunctions against proceeding in the Court of Queen’s Bench, as well as in other courts; and this court has enjoined parties from proceeding in the courts of other states. Dehon v. Foster, 4 Allen, 545, and 7 Allen, 57.
*194Injunctions however issue against parties, and not against courts. And the jurisdiction in this respect has legal limits which apply to proceedings in all courts and tribunals.
The general principle is, that a court of chancery is not the proper tribunal to correct the errors and irregularities of inferior tribunals, and that in ordinary cases the court should not interfere. Kerr on Injunctions, c. 3, and cases there cited. Mooers v. Smedley, 6 Johns. Ch. 28. Morris Canal & Banking Co. v. Jersey City, 1 Beasl. 252. Mayor of Brooklyn v. Meserole, 26 Wend. 132. Van Doren v. Mayor of New York, 9 Paige, 388. West v. Mayor of New York, 10 Paige, 539. Heywood v. Buffalo, 4 Kern. 534.
The plaintiffs have cited no authority, and we have not been able to find any, which extends to a case like the present, where the inferior tribunal has jurisdiction of the subject matter, and the object of the bill is to correct and restrain alleged irregularities in the pleadings and procedure or in the constitution of the body of triers. In this respect a court of chancery has no more power over the proceedings of a court of special and limited jurisdiction than over the proceedings of courts of general jurisdiction. We might as well issue an injunction to restrain and correct irregularities that are alleged to have occurred in the Superior Court, or in any of the criminal courts, in a case pending there, as in this case.
The case not being within our equitable jurisdiction, there is no occasion to consider the other questions that have been argued. Bemurrer sustained, hill dismissed.